       Case 1:21-cv-01145-SHR-LT Document 8 Filed 08/25/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC DIAZ,                              :
    Petitioner                          :
                                        :             No. 1:21-cv-1145
             v.                         :
                                        :             (Judge Rambo)
WARDEN BRIGGS,                          :
   Respondent                           :

                                   MEMORANDUM

      Presently before the court is pro se Petitioner Eric Diaz (“Diaz”)’s petition for

writ of habeas corpus. For the reasons that follow, the petition will be dismissed

without prejudice.

I. Background and Procedural History

      Diaz, who has pleaded guilty to child pornography charges in the Dauphin

County Court of Common Pleas, is currently awaiting sentencing in that court. See

Commonwealth v. Diaz, No. CP-22-CR-0003178-2017.1 He brings the instant

habeas corpus petition seeking a court order requiring the state trial court to “conduct

another duly and properly scheduled suppression hearing in order to protect [his]

Due Process Rights.” (Doc. No. 1 at 7.) Diaz asserts that such habeas corpus relief

is proper because (1) the previous suppression hearing was erroneously scheduled

as a status conference; (2) the hearing was conducted while Diaz’s interlocutory


1
 The court may consider the Dauphin County docket sheet because it is a matter of
public record.
       Case 1:21-cv-01145-SHR-LT Document 8 Filed 08/25/21 Page 2 of 3




appeal to the Pennsylvania Superior Court was pending; (3) the judge who presided

over the hearing was “disqualified” to do so; and (4) the Superior Court quashed his

interlocutory appeal. (Doc. No. 1.) Diaz acknowledges that he did not exhaust

available state court remedies prior to filing his petition, noting that he did not appeal

to the Pennsylvania Supreme Court because he “had reservations of how long

Appeals take to get resolved” by that court. (Id. at 3.)

II. Discussion

      Under Rule 4 of the rules governing habeas corpus petitions under 28 U.S.C.

§ 2254, a district court must promptly review a petition and dismiss it if it is plain

from the face of the petition that the petitioner is not entitled to relief. 28 U.S.C. §

2254 Rule 4.

      In this case, Diaz is plainly not entitled to habeas corpus relief. When a

petitioner seeks habeas corpus relief prior to a final conviction and sentence in state

court and the petitioner has not exhausted state court remedies, a federal court may

only entertain the petition in “extraordinary circumstances.” Moore v. DeYoung,

515 F.2d 437, 443 (3d Cir. 1975). Here, Diaz has failed to show such extraordinary

circumstances, as he has failed to explain why the alleged errors arising from the

suppression hearing could not be corrected through ordinary error correction on

direct appeal.    Accordingly, because he has failed to show the extraordinary




                                            2
       Case 1:21-cv-01145-SHR-LT Document 8 Filed 08/25/21 Page 3 of 3




circumstances necessary for the court to grant habeas corpus relief, the court will

dismiss his petition without prejudice.

III. Conclusion

      For the foregoing reasons, Diaz’s petition for writ of habeas corpus is

dismissed without prejudice. An appropriate order follows.

                                          s/ Sylvia H. Rambo
                                          United States District Judge


      Dated: August 25, 2021




                                            3
